DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (method claims 1-8) in the reply filed on April 25, 2022 is acknowledged.

Claim Objections
Claims 9-16, 21, 22, and 24-35 each recite “The method of claim” whereas the dependent claims 2-8 recite “The method of ankle replacement of claim”, it is recommended to make the preamble the same for consistency and clarity. The new independent claims and their dependents are fine as is since they stay consistent within their group. However, it may be desirable to word them all as a method of ankle replacement in order to give the indication that all the current claims are geared towards the elected group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 and 24-40  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9  recites the limitation "the impactor head" in the second to last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 5, it is suggested to clarify which “body” this one is referring to, possibly --within the body of the impactor body--. Many of the claims and parts have “a body” so like it is done in claims 24 and 25, it is important to distinguish which body is being referred to. 
Claim 15 recites “the impactor” in line 3. It may be unclear as to what this is referring to, it may need to be stated as “the offset impactor.”
Claim 21, line 6, “a rotational force” should possibly be --the rotational force-- if it is the same rotational force established in claim 21, line 3.
Claim 24, line 4, “wherein an impaction force” should be --wherein the impaction force--, since this force is established in claim 1 second to last line.
Claim 29, line 2, “the body” should include which body it is referring to.
Claim 30, lines 5 and 8, “the body” should include which body it is referring to.
Claim 36, line 7, “the first transverse arm” lacks antecedent basis in the claim.
Claim 36, second to last line, “the stem implant” lacks antecedent basis in the claim.
Claim 39, line 5-7, two instances of “cut in the bone” should be --cut in the first bone--.
Claim 40, lines 4-5, “the impactor surface” lacks antecedent basis in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiley et al. (US 2009/0182433; “Reiley”), in view of Luna et al. (US 2015/0134071; “Luna”).
Claim 1, Reiley discloses a method of ankle replacement (Figs. 1-35; abstract), comprising: forming an anterior cut in a bone (Fig. 25A); forming a stem hole in a distal end of the bone using a broach positioned against the distal end of the bone through the anterior cut (paragraphs [0177]-[0182]); inserting a first portion of a stem into the stem hole through the anterior cut in the bone (Fig. 29A; paragraphs [0193]-[0205]); inserting a second portion of the stem into the stem hole through the anterior cut in the bone (Figs. 29A-30; paragraphs [0193]-[0205]); coupling the first portion to the second portion using a coupling device (Fig. 29B; 200; paragraphs [0193]-[0205]) inserted through the anterior cut in the bone (Figs. 29A-30; paragraphs [0193]-[0205]); and impacting the stem implant into the stem hole by applying an impaction force (Fig. 29D; paragraphs [0199]-[0205]; note how the driver 186 impacts the stem, that is the driver forcibly comes into contact with the stem) to an offset impactor (Fig. 29D-30; paragraphs [0202]-[0205]; note that the driver 186 is offset to one side of the wrench 200, so in that sense it is an offset impactor).
However, Reiley does not disclose using a plurality of broaches positioned against the distal end of the bone through the anterior cut.
Luna teaches using a plurality of broaches to form a stem hole (paragraphs [0036]-[0037]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a plurality of broaches, as taught by Luna, to the method of Reiley in order to form the stem hole by selectively enlarging the diameter of the hole (paragraph [0036]).
Claim 5, Reiley in view of Luna disclose the method of ankle replacement of claim 1, Luna teaches wherein each of the plurality of broaches comprises a fluted broach (paragraph [0036]).
Claim 6, Reiley in view of Luna disclose the method of ankle replacement of claim 1, Reiley discloses wherein the coupling device comprises an offset driver (Fig. 29A; 200; the wrench acting end is offset from the wrench handle).
Claim 7, Reiley in view of Luna disclose the method of ankle replacement of claim 5, Reiley also discloses wherein an offset driver (Fig. 29A; 200; the wrench acting end is offset from the wrench handle) comprises a 90 degree drive head (Fig. 29A; the drive head can turn the nuts at least 90 degrees).
Claim 8, Reiley in view of Luna disclose the method of ankle replacement of claim 1, Reiley discloses coupling an implant to the second portion of the stem (Figs. 30-31; paragraph [0203]).
Claim 22, Reiley in view of Luna disclose the method of ankle replacement of claim 1, Luna discloses wherein the plurality of broaches includes a pilot broach (Figs. 2-6; paragraphs [0036]-[0037]; initial broach that is used) and an enlarging broach (Figs. 2-6; paragraphs [0036]-[0037]).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiley et al. (US 2009/0182433; “Reiley”), in view of Luna et al. (US 2015/0134071; “Luna”), in further view of Morley et al. (US 2006/0184176; “Morley”).
Claim 2, Reiley in view of Luna disclose the method of ankle replacement of claim 1, as noted above.
However, they do not disclose coupling a broach guide to an anterior surface of the bone.
Morley teaches coupling a broach guide to a cut surface of a bone (paragraph [0006]), positioning a broach with respect to the broach guide; forming a first broach hole in the end of the bone (paragraph [0006]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a broach guide, as taught by Morley, to the method of Reiley in view of Luna, in order to protect the bone from the broach and help guide the broach along the correct axis (paragraph [0006]).
Claim 3, Reiley in view of Luna and Morley disclose the method of ankle replacement of claim 2, Luna teaches wherein positioning the first of the plurality of broaches comprises coupling the first of the plurality of broaches to an offset impactor (Luna - Fig. 5; 800), and wherein positioning the second of the plurality of broaches comprises coupling the second of the plurality of broaches to the offset impactor (Luna - Fig. 5; 800; paragraph [0037]).
Claim 4, Reiley in view of Luna and Morley disclose the method of ankle replacement of claim 2, Morley also teaches coupling the broach guide to the bone using at least one temporary fixation device (Fig. 4; pin 36) prior to positioning the first of the plurality of broaches (Figs. 4 and 6; paragraph [0043]).

Allowable Subject Matter
Claim 9 is allowable over the prior art. It requires the offset impactor to have many structural features not shown by Reiley or Luna. There does not seem to be any other art that teaches all the limitations required by this claim and it does not seem obvious to modify Reiley and/or Luna in a manner that would teach the limitations required by claim 9. Claims 10-16 and 24-29 depend off claim 9 and are allowable for that reason.
Claim 21 is allowable over the prior art. It requires the offset driver to have a plurality of gears and a drive bit, which is not taught by the combination of Reiley in view of Luna. There is no other prior art that teaches all the limitations of this claim and it would not be obvious to combine these features to Reiley in view of Luna.
Claim 30 is allowable over the prior art. It requires the offset driver to have a particular drive coupling, a drive bit, and at least one gear. There is no other prior art that teaches all the limitations of this claim and it would not be obvious to combine these features to Reiley in view of Luna. Claims 30-35 depend off claim 30 and are allowable for that reason.
Claim 36 is allowable over the prior art. It requires the offset impactor to have a particular shape that Reiley does not read on along with how the broaches are used with that particular offset impactor. There is no other prior art that teaches all the limitations of this claim and it would not be obvious to combine these features to Reiley in view of Luna. Claims 37-38 depend off claim 36 and are allowable for that reason.
 Claim 39 is allowable over the prior art. It requires the offset driver to have a head disposed at the second end of the body and it includes a bit drive and can rotate about an axis disposed at an angle with respect to the longitudinal axis of the body. Reiley and Luna fail to disclose all these features and it would not be obvious to combine any other references to teach this feature to the combination of Reiley in view of Luna. No other art teaches all the limitations alone or in combination. Claim 40 depends off claim 39 and is allowable for that reason.

Response to Arguments
In response to Applicant’s argument that Reiley in view of Luna does not teach applying an impaction force to an offset impactor, the Examiner respectfully disagrees. As noted above, the driver 186 of Reiley meets the limitation of an offset impactor, because it is an impactor that is placed at an offset position relative to the wrench 200 (Fig. 29A). Also, the specification mentions how the user firmly applies force to insert the implant component (paragraph [00205]) which meets the limitation of applying an impaction force. Based on the specification and looking at Fig. 29B, one of ordinary skill in the art would recognize that if the stem components 32 and 34a are a tight fit in the hole then there will need to be more of a hammering type motion the user may need to do to jam them into the bone hole and even soft taps will ensure that the stem gets seated properly. However, even just a firm pressing is enough to be considered applying an impaction force between the driver and the stem parts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775